DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 19 - 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,860,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 28 – 30 are rejected under 35 U.S.C. as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitations could be accomplished by a human with a pencil and paper.  A human could determine if an organization’s member communication is appropriate for routing and where.  A human without a computer could interact and retrieve and update data of an organization’s member.  A human could also, with only a pencil and paper, check a member’s profile data and calculate rules based on thresholds.

Claim Rejections - 35 USC § 112
Claims 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the elements to the claims are not tied together in any fashion.  For example, the application gateway is just hanging out there connected to no other element.
There is no antecedent bases for, “the thresholds”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2008/0095355 (Mahalaha et al.).
With respect to claims 1 and 24, Mahalaha et al. disclose:
 A network for intelligently routing an organization’s member to an organization representative, comprising:
an authentication processor configured to authenticate the member using automatic identification (see paragraphs 0073, 0079 and 0108);
a processor configured to analyze spoken content of the member to determine a specialized need of the member (see paragraphs 0079 – 0082 and 0282); and
a conversation management processor configured to:
determine routing based on at least one of a member’s referral score and an effort
risk score (see at least paragraphs 0043, 0076, 0187, 0270, 0272, 0040-0042, 0066- 0067, 0148 – 0153, 00189 – 0190 and 0041).
a conversation management data storage in communication with the conversation management processor (see paragraphs 0033 - 0034; and Fig.5)
a graphical user interface in communication with the conversation management
processor and the conversation management data storage.
	Mahalaha et al. do not specifically disclose a graphical user interface in communication with the conversation management processor and the conversation management data storage.  However, it has been shown above that Mahalaha et al. disclose both the conversation management processor and the conversation management data storage.  Having such information, it would have been obvious to one of ordinary skill to display such information wherever or whenever it was deemed necessary.
With respect to claim 20, note use of historical and present member data, in part. (see paragraphs 0148, 0040 – 0043, 0066 – 0067, 0074 and 0184 – 0187).
With respect to claims 21, 26 and 27, note paragraphs 0066 – 0067, 0038, 0184 -0188, 0194, 0158 – 0160 and 073 – 0175.
With respect to claim 22, note paragraphs 0041- 0042 and 0100 (demographics).
With respect to claim 23, note Table 1 and health and insurance and paragraph 0180.  To incorporate a diagnosis or most frequently occurring diagnosis would have been obvious to one of ordinary skill in the art as such would only entail the substitution of one known parameter for  another.
With respect to claims 28 – 30, note updating (paragraphs 0007, 0043, 0103, 0117 and 0235.  Member profiles (paragraphs 0105, 0206 and database (paragraph 0108)).  Rules (paragraph 0006, 0034 – 0034, 0051, 0080 – 0081).  Thresholds (0038 and 0101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Not the Abstracts and Figs. of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571-272-7484.  The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488.  The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
17Jun2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652